Order filed November 3, 2011.




                                          In The

                      Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-11-00785-CV
                                    ____________

                            MICHAEL TURNER, Appellant

                                            V.

                           FIRST TRANSIT, INC., Appellee


                       On Appeal from the 152nd District Court
                                Harris County, Texas
                          Trial Court Cause No. 2010-83468


                                       ORDER
       No reporter’s record has been filed in this case. The official court reporter for the
152nd District Court informed this court that appellant had not made arrangements for
payment for the reporter’s record. On September 14, 2011, the clerk of this court notified
appellant that we would consider and decide those issues that do not require a reporter=s
record unless appellant, within 15 days of notice, provided this court with proof of payment
for the record. See Tex. R. App. P. 37.3(c). Appellant filed no reply.

       Accordingly, we order appellant to file a brief in this appeal on or before December
5, 2011. If appellant fails to comply with this order, the court will dismiss the appeal for
want of prosecution.



                       PER CURIAM




                        2